Opinion issued October 30, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00756-CV
____________

PAUL DANG and TAMMY DANG, Appellants

V.

LLOYD DO and THAN TRAN, Appellees




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 0712049




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion for to vacate the trial
court’s judgment and dismiss the appeal.  We grant the motion as follows.  We
ORDER that:
 
          (1)     the trial court’s judgment is vacated. Tex. R. App. P. 42.1(a)(2)(A);
 
          (2)     the case is remanded with directions to dismiss it with prejudice;
 
          (3)     all other pending motions are overruled as moot; 
 
          (4)     the Clerk of this Court is directed to issue mandate 10 days after the date
of this opinion; Tex. R. App. P. 18.1; and
 
          (5)     the appellants shall pay all costs incurred by reason of this appeal.  Tex.
R. App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.